Case 1:20-cv-00965-SKC Document 1-2 Filed 04/06/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-CV-965

ANTHONY MILLS,

         Plaintiff,

v.

TOWN OF LASALLE, COLORADO, a municipality,
CITY OF GREELEY, COLORADO, a municipality,
WELD COUNTY SHERIFF’S OFFICE, a municipality,
DAVID MILLER, LaSalle Police Officer, in his individual capacity,
DEPUTY DECKER, Weld County Sheriff’s Deputy, in his individual capacity,
OFFICER JOHNSON, Garden City Police Officer, in his individual capacity,
OFFICER TIENES, Kersey Police Officer, in his individual capacity,
OFFICER CANTOR, Greeley Police Officer, in his individual capacity,
OFFICER OTTO, Greeley Police Officer, in his individual capacity,
OFFICER CORLES, Greeley Police Officer, in his individual capacity, and
CHIEF CARL HARVEY, Town of LaSalle Police Chief, in his individual and official
     capacities,

         Defendants.


     CONVENTIONALLY SUBMITTED EXHIBITS 1-3 TO PLAINTIFF’S COMPLAINT
                    AND JURY DEMAND (COVER PAGE)


        Plaintiff Anthony Mills, by and through the undersigned counsel respectfully files this
cover page, pursuant to ECF Rule 4.8(f), for all Conventionally Submitted Exhibits 1-3 to
Plaintiff’s Complaint and Jury Demand, which are described and labeled as follows:

      1. Exhibit 1 – David Miller’s Body Camera Video (part 1)
      2. Exhibit 2 – David Miller’s Body Camera Video (part 2)
      3. Exhibit 3 – David Miller’s Body Camera Video (part 3)

                                                   THE LIFE & LIBERTY LAW OFFICE

                                                   /s/ Sarah Schielke



                                               1
Case 1:20-cv-00965-SKC Document 1-2 Filed 04/06/20 USDC Colorado Page 2 of 2




                                                    Sarah Schielke
                                                    Counsel for Plaintiff
                                                    The Life & Liberty Law Office LLC
                                                    1209 Cleveland Avenue
                                                    Loveland, CO 80537
                                                    P: (970) 493-1980
                                                    F: (970) 797-4008
                                                    E: sarah@lifeandlibertylaw.com



                                  CERTIFICATE OF SERVICE
This is to certify that on April 7, 2020, a true and accurate copy of the foregoing Conventionally
Submitted Exhibits 1-3 to Plaintiff’s Complaint and Jury Demand (Cover Page) along with a CD
containing copies of the video exhibits described herein have been sent to all named Defendants
via U.S. Mail along with service of the Complaint, Summons and other associated case-initiated
documents.

                                                            /s/ Sarah Schielke




                                                2
